—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered March 5, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence permitted a reasonable conclusion that defendant’s careful questioning of the undercover officer was part of the *17drug selling operation and that defendant was not merely assisting a stranger in locating a supplier of drugs, but could have been a screener or steerer. Also, the jury was free to reject defendant’s agency defense which was properly charged without objection by defendant (see, People v Lam Lek Chong, 45 NY2d 64, 73-76).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Ellerin, P. J., Tom, Wallaeh and Friedman, JJ.